Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

2.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the current provisions.

Reissue application 16/833,447 is a reissue of patent application 15/604,624, filed 05/24/2017, now US 10,303,159 (issue date 05/28/2019).  

The assignee of record is Divergent Technologies, Inc.  

3.	Claims 1-64 are pending.  Claims 37-64 are a newly added claims.

Claim Objections
4.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

Any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“Analysis components being configured to receive information based on a design model…and to analyze the information based on an analysis factor…” in claim 1.
An integrator configured to receive the analyzed information…update the design model as an optimized design model in a computer memory.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Specifically, these claims recite language reciting “a coupled analysis of a physics-based analysis factor with a cost analysis factor, wherein the physics-based analysis factor and the cost analysis factor share a same design input variable”.  However, at best, the cited portions of the Specification supports having various analysis factors that may include factors related to physics or cost, but it is unclear where these factors share the same design input variable.  Correction and/or clarification is requested. 

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 37-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims only determine whether the updated design model satisfies criteria, but does not 
	Additionally, with respect to claim 42, 51, and 60, the recitation that the design model of one or more vehicle structures includes at least two vehicle structures connected together is indefinite.  In the scenario where there is only one vehicle structure in the model, there would not be two structures connected together.  Correction and/or clarification is requested.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-3, 5-6, 8-11, 13-15, 17-18, 20-23, 25-27, 29-30, 32-34, 37, 40-42, 45-46, 49-51, 54-55, 58-60, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”).

	Regarding claim 1, Faruque discloses a system and method for assembling a mesh model for engineering analysis such as for a vehicle.  See abstract, figure 4A, column 1, lines 17-33 and column 2, lines 56-67.
	Faruque discloses (ii) one or more analysis components, the one or more analysis components being configured to receive information based on a design model of one or more vehicle structures and to analyze the information based on a plurality of analysis factors, wherein the plurality of analysis factors includes a physics-based analysis factor.  See column 2, lines 56-67 disclosing determining if a mesh model meets a predetermined mesh quality condition using a best practice mesh quality checking software, selecting a best practice connecting means for connecting selected component parts, and assembling the selected component parts together using a connecting means and the best practice properties into a new mesh model using the best practice mesh assembly software program.  The vehicle model is assembled for a CAE analysis.  The best practice mesh assembly software program integrates various commercially available software programs to assemble the component parts together using the selected connectors.  The best practice mesh assembly software program integrates engineering knowledge with known best Examiner note:  The analysis component and integrator elements are interpreted under 35 USC 112(f) as the processor with the algorithm described in the specification that causes the processors to perform the claimed function.  See figures 6 and 19, columns 10-11, and column 34, lines 21-53 of the Specification.

	However, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system in order to provide a cost analysis factor because incorporating the cost analysis of parts and cost projections for maintenance, repair, and replacement of parts along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to include the cost analysis disclosed by Lamb within Faruque’s physics based analysis in order to optimize and improve the design of a vehicle and the results would have been predictable.
	Faruque discloses an integrator configured to receive information from the one or more analysis components, update the design model based on the analyzed information, and determine whether the updated design model satisfies criteria. The methodology checks the quality of each component part mesh, corrects the component part mesh if necessary and provides a mesh quality report to the user.  See columns 5-6; column 7, lines 41-column 89, line 24 and figure 4C.  See column 10, Examiner note:  The analysis component and integrator elements are interpreted under 35 USC 112(f) as the processor with the algorithm described in the specification that causes the processors to perform the claimed function.  See figures 6 and 19, columns 10-11, and column 34, lines 21-53 of the Specification.
	Faruque discloses if the updated design model satisfies the criteria, the integrator stores the updated design model as an optimized design model in a computer memory.  See column 10 and figure 3 where if the assembled model is valid, the methodology makes the assembled mesh model available for further CAE analysis and may also be stored in a knowledge-based library.  

	Regarding claim 2, Faruque discloses wherein at least one of the one or more analysis components includes a computer aided engineering (CAE) component.  See columns 1-2 disclosing CAE simulations and geometric mesh models and analysis.  See also columns 3-6 and 9-10.

Regarding claim 3, Faruque discloses wherein the physics-based analysis factor includes at least a physics-based aerodynamic analysis factor, a physics-based stiffness analysis factor, a physics based noise, vibration, and harshness (NVH) component, a physics based environmental impact analysis factor, a physics based crashworthiness analysis factor, a a physics based vehicle dynamics analysis factor, or a  physics based durability analysis factor.  See columns 7-10 which discloses various analysis components such as material property (i.e. composite materials component), weld connections (i.e. node location component; additive manufacturing component), intersection and penetration analysis, impact mode taking into account the speed of the vehicle (vehicle dynamics), and various other properties such as in figure 4B-4D.  See also column 4, lines 45-column 5 disclosing the impact of the model into a  barrier at a given speed or impact of an object into a portion of a vehicle.  
Regarding claim 5, Faruque discloses wherein the one or more analysis components includes a plurality of analysis components arranged in hierarchical levels of topology of the design model.  See figure 3 depicting the hierarchical levels of topology in the analysis.  See column 7, lines 42-64 disclosing analyzing the material properties of the component.  See column 9, lines 28-35 which discloses analyzing the shape of the structure and columns 8-9 which discloses analyzing the connecting means.
Regarding claim 6, Faruque discloses wherein a first one of the hierarchical levels includes analyzing a material composition of a node structure, a second one of the hierarchical levels includes analyzing a shape the node structure, and a third one of the hierarchical levels includes analyzing a placement of the node structure relative to one or more other node structures.  See figure 3 depicting the hierarchical levels of topology in the analysis.  See column 7, lines 42-64 disclosing analyzing the material properties of the component.  See column 9, lines 28-35 which 
Regarding claim 8, Faruque discloses a user input component that receives input from a user, wherein the criteria are based on the user input.  See column 9, lines 17-35 disclosing a user defines a predetermined initial condition for the CAE analysis.  These can include standard test and loading conditions or test devices.  See also column 9, lines 36-column 10 disclosing a user input can set the criteria for the analysis.
Regarding claim 9, Faruque discloses wherein the input includes a performance characteristic of the vehicle.  See column 9 disclosing a user can set the predetermined initial condition for the CAE analysis which can include boundary conditions for a specified impact mode.  For example, the speed of the vehicle for a predetermined impact mode can be specified by the user.  
Regarding claim 10, Faruque discloses wherein the input includes a vehicle type of the vehicle.  See column 9 indicating a user can set the predetermined initial condition for the CAE analysis.  Faruque discloses that CAE simulations are advantegous for particular types of vehicle analysis and the library contains data regarding various types of vehicles.  See column 4, lines 23-35.  Thus, it would have been obvious to a skilled artisan at the time of the invention that Faruque’s teachings of a user defining the criteria under which the CAE analysis is conducted could be extended to include the vehicle type as this was a well known condition for CAE analysis as indicated in column 4.  
Regarding claim 11, Faruque discloses wherein the criteria are based on a government regulated standard of the vehicle.  See column 9, lines 17-20 disclosing the criteria may be defined by government standards such as FMVSS208 or EURONCAP.
Regarding claims 40-41, Faruque discloses a plurality of analysis factors.   See columns 7-10 which discloses various analysis components such as material property (i.e. composite materials component), weld connections (i.e. node location component; additive manufacturing component), intersection and penetration analysis, impact mode taking into account the speed of the vehicle (vehicle dynamics), and various other properties such as in figure 4B-4D.  However, to the extent Faruque does not identify these factors as lifecycle-based analysis factors, Lamb discloses a plurality of analysis factors includes a lifecycle-based analysis factor and wherein the lifecycle-based analysis factor includes at least …a lifecycle-based manufacturability, styling, supportability, environmental, or economy/cost analysis factor.  Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part which meets the limitation a cost analysis factor as well as a manufacturability and supportability factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system in order to provide a cost analysis factor because incorporating the cost analysis of parts and cost 

Regarding claim 42, Faruque discloses wherein the design model of the one or more vehicle structures includes at least two vehicle structures that are connected together.  See column 2, lines 56-67 disclosing determining if a mesh model meets a predetermined mesh quality condition using a best practice mesh quality checking software, selecting a best practice connecting means for connecting selected component parts, and assembling the selected component parts together using a connecting means and the best practice properties into a new mesh model using the best practice mesh assembly software program.  The vehicle model is assembled for a CAE analysis.  

Regarding claim 45, Faruque does not explicitly teach updating the design model based on a coupled analysis of a physics-based analysis factor with a cost analysis factor, wherein the physics-based analysis factor and the cost analysis factor share a same design input variable.  
a cost analysis factor.  See abstract, figures 21-22, column 2, lines 30-65 and general disclosure outlining the cost analysis factors.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system  in order to provide an analysis of a physics-based analysis factor and a cost analysis factor wherein the physics-based analysis factor and the cost analysis factor share a same design input variable because incorporating the cost analysis of parts and cost projections for maintenance, repair, and replacement of parts along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to couple the cost analysis disclosed by Lamb within Faruque’s physics based analysis in order to optimize and improve the design of a vehicle and the results would have been predictable.

Regarding claim 46, Faruque does discloses wherein the cost analysis factor includes a vehicle cost analysis factor.  Further, Lamb discloses a cost analysis method in which cost analysis is performed on various parts of an aircraft.  A part cost analysis is generated for each part based on part history data including demand, cost, and usage data of each part.  See abstract, figures 21-22, column 2, lines 30-65 and 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated a cost analysis as disclosed by Lamb within Faruque’s system in order to provide an analysis of a physics-based analysis factor and a cost analysis factor because incorporating the cost analysis of parts and cost projections for maintenance, repair, and replacement of parts along with the physics-based analysis would provide for the best future return on investment in providing an improved design by considering the cost and performance of each part based on its history.  See columns 1-2 of Lamb.  A skilled artisan would have been able to perform the cost analysis disclosed by Lamb within Faruque’s physics based analysis in order to optimize and improve the design of a vehicle and the results would have been predictable.

Claim 13 is drawn to the method corresponding to the method performed by the apparatus in claim 1 and is rejected under the same rationale provided above.
Claim 25 is drawn to a medium storing the instructions to perform the method of claim 13 above and rejected under the same rationale provided above.  
Claims 14, 15, 17-18, 20-23, 49-51, and 54-55 are rejected under the same rationale provided in claims 2-3, 5-6, 8-11, 40-42 and 45-46 respectively above.
Claims 26-27, 29-30, 32-35, 58-60 and 63-64 are drawn to a medium storing the instructions to perform the method of claims 14, 15, 17-18, 20-23, 49-51 and 54-55 respectively above and rejected under the same rationale provided above.  
Regarding claim 37, Faruque discloses wherein the input includes a performance characteristic of the vehicle and a vehicle type of the vehicle.  See column 9 disclosing a user can set the predetermined initial condition for the CAE analysis which can include boundary conditions for a specified impact mode.  For example, the speed of the vehicle for a predetermined impact mode can be specified by the user.  Faruque discloses that CAE simulations are advantageous for particular types of vehicle analysis and the library contains data regarding various types of vehicles.  See column 4, lines 23-35.  Thus, it would have been obvious to a skilled artisan at the time of the invention that Faruque’s teachings of a user defining the criteria under which the CAE analysis is conducted could be extended to include the vehicle type as this was a well known condition for CAE analysis as indicated in column 4.  

14.	Claims 12, 24, 36, 43-44, 52-53, and 61-2 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and Fonte, US 2017/0068121 A1, 03/09/2017 (filed 11/18/2016, continuations filed on 04/03/2015 and 08/22/2014, provisionals filed on 05/23/2014 and 08/22/2013).

Regarding claim 12, Faruque disclosing a component parts library in which a plurality of component parts may be referenced from a model library.  The user may select the component part to be included in the mesh model.  See column 7, lines 20-40.  These teachings meet the limitation, a database of COTS parts.  While Faruque does not specifically disclose printing instructions exclude instructions for printing the one or more COTS parts, Fonte discloses creating custom products without exclusive use of off-the-shelf components.  See abstract.  Each component of the model may be 3D printed into multiple pieces or components.  See paragraphs [0021], 0025] and [0235]-[0237] where Fonte disclosing including COTS parts from a database was well known in the art and that the system allows a user to obtain a custom product without the limitation of exclusively using off-the shelf products.  Fonte discloses the system may use predesigned and prefabricated parts as well or in conjunction with a custom product.  These teachings meet the limitation, a database of COTS parts, wherein the updated design model includes one or more COTS parts from the database.  
Claim 24 is rejected under the same rationale provided in claim 12 above.
Claim 36 is drawn to a medium storing the instructions to perform the method of claim 24 above and rejected under the same rationale provided above.  
Regarding claim 43, Faruque does not disclose wherein the integrator is further configured to determine printing instructions for the one or more vehicle structures to be 3D printed.  However, Fonte discloses printing 3D components including instructions to use a printer or 3D printer.  Each component of the model may be 3D printed into multiple pieces or components.  See paragraphs [0235]-[0242].  
Regarding claim 44, Faruque does not disclose a 3-D printer that 3-D prints the one or more vehicle structures based on the printing instructions. 
However, Fonte discloses printing 3D components including instructions to use a printer or 3D printer.  Each component of the model may be 3D printed into multiple pieces or components.  See paragraphs [0235]-[0242].  Fonte discloses an additive manufacturing apparatus, comprising: (i) a printer that additively manufactures structures.  See abstract, paragraphs [0236], [0240], [0243] disclosing using a printer or 
Claims 52-53 are drawn to the method corresponding to the apparatus in claims 43-44 respectively above and are rejected under the same rationale provided in claims 43-44 respectively.
Claims 61-62 are drawn to a medium storing the instructions corresponding to the apparatus in claims 43-44 respectively above and are rejected under the same rationale provided in claims 43-44 respectively.
15.	Claims 4, 16, and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of in view of in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and further in view of Zhai, Yuwei et al, “Additive Manufacturing:  Making Imagination the Major Limitation”, March 11, 2014, JOM 66, pages 808-814.
Regarding claims 4, 16, and 28, Faruque does not discloses a printer includes a powder-bed fusion system.  However, Zhai discloses powder bed fusion technology was utilized in additive manufacturing for the fabrication of 3D components directly from computer models.  See abstract and general disclosure.  It would have been obvious to a skilled artisan at the time of the invention to have implemented Zhai’s printer with a powder-bed fusion system as it was well known to utilize a powder-bed fusion system in 3D printing and the results would have been predictable.
16.	Claims 7, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and further in view of Sobieski, et al., “Optimization of car body under constraints of noise, vibrations, and harshness (NVH), and crash”, Struct MultiDisc Optim 22, pages 295-306, 2001.  

Regarding claims 7, 19, and 31, Faruque does not explicitly discloses wherein analyzing the information by the analysis components is performed in parallel.  However, Sobieski discloses parallel processing for solving engineering tasks in which analysis of a car or vehicle occurs.  See page 295.  Further, Sobieski discloses .

17.	Claims 38-39, 47-48 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lamb, III, US 7,840,432 B2, 11/23/2010 (filed 12/21/2006) (hereinafter “Lamb”) and further in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015).

Regarding claims 38-39, Faruque further discloses providing a modeling and visualization tool for each component of the product or vehicle using CAD tools.  See figures 4a-4e.  See column 2, lines 55-67, column 6, lines 21-column 7, lines 19 and column 8, lines 24-67.  Faruque also discloses a user may select various connecting means for the component parts and that a user may visually inspect the model to 
However, to the extent Faruque does not explicitly state the CAD tools provide a 3-D printing analysis factor, Lauer discloses providing a 3D description of components of a reference design and how the components may be attached to another component.  See column 5, lines 1-17 disclosing a parametric 3D CAD model consisting of 3D parts and assemblies and column 36, lines 42-52 disclosing that the reference manager may track assembly components that are connected through mate connectors. This meets the limitation, a 3-D printing analysis factor includes at least a 3-D printing node location, composite materials, thermal analysis, or existing parts bin/system cost analysis factor.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lauer’s 3D representation of each component along with the information on how each component is attached with another component within Faruque which already taught visualization for a component including information on how components are attached with other components because 3D representations offered more detailed visualization of the component and a skilled artisan would have been capable of including a 3D representation within Faruque and the results would have been predictable.
Claims 47-48 are drawn to the method corresponding to the apparatus in claims 38-39 respectively above and are rejected under the same rationale provided in claims 38-39 respectively.
Claims 56-57 are drawn to a medium storing the instructions corresponding to the apparatus in claims 38-39 respectively above and are rejected under the same rationale provided in claims 38-39 respectively.

Response to Arguments
18.	Applicant’s arguments with respect to claim(s) 1-64 have been considered.  Examiner notes the new grounds of rejection presented above with regards to the amendments.  Particularly, as outlined above, Lamb discloses the cost analysis factor.  Faruque in view of Lamb have been applied to the amended claims above.  Thus, Applicant’s argument that Faruque utilizes only an original single condition input to the CAE model is moot in view of the newly cited rejection.  
Examiner additionally makes note of the rejections under 35 U.S.C. 112(a) and (b) above with regards to newly added subject matter. Additionally, Examiner notes future amendments must comply with the manner of making amendments in a reissue case as outlined in 37 CFR 1.173(b).

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C.M.T./Reexamination Specialist, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992